A Supersedeas to the Judgment of reversal was granted; and the following was the opinion of this Court.
The Court,
not deciding absolutely that the judgment of the Superior Court, reversing that of the County-Court, is correct as to the reason therein alledged, is of opinion that, upon the merits, the same is not erroneous; the nuncupative Will not being duly proved, as such, by two witnesses pursuant to the provisions of the Act of *125Assembly in such case made and provided. (1) And, on this ground, the judgment of the said Superior Court is affirmed.

 Note. See Edition of 1794, 1803 and 1814, ch. 92 § 5; R. Code of 1819, c. 104. § 7, Vol. 1st. p. 377.